Title: To Benjamin Franklin from [Thadée-Humphrey?] O’Doüin, 19 September 1777
From: O’Doüin, Thadée-Humphrey
To: Franklin, Benjamin


Sir
Versailles 7br. the 19th. 1777
You was so kind as to grant to my request your letters of reccommandation to the Honourable Congress for a young nobleman [?] who intended to go over to Philadelphia. The Circumstances having not allowed him to perform that Journey, his family refusing him (tho very rich) the necessary supplys, your good will towards both him and me became of no use to Either of us, and we never asked of you those letters of reccommandation. I hope you will be so good as to bestow them on another Gentleman, which I take the liberty to recommend you. He is the Bearer of this and is Called the Marquis of Luce a Gentleman of parts and Character, which desirous to fight your noble Cause is very willing to repair to Philadelphia at his own Costs and Charges and Expects nothing else but your letters of recommandation to the Honnourable Congress. I can assure you, Sir, that your recommandation will not be unworthily bestowed and that the Marquis de Luce will do honour to your protection and to my reccommandation to you. I am with hopes of your granting me that favour with Due Esteem and Regard Sir Your Most obedient humble Servant
O. DoüinLieutent Colonel in thefrench Service
  
Benjamin franklin Esq.
 
Addressed: To / Benjamin franklin Esq. / In Paris.
Notation: Officers
